DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3, 11-14 and 17 are cancelled. Claims 1, 2, 4-10, 15, 16, 18 and 19 are amended, wherein claim 1 is an independent claim. Claims 1, 2, 4-10, 15, 16 18 and 19 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 “…A method for producing a graphene precursor on a 4H-SiC substrate … providing a substrate made of 4H-SiC …” constitutes an indefinite subject matter. It is not clear whether “a 4H-SiC substrate” and “a substrate made of 4H-SiC” are referring to a same substrate or not. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Claims 2, 4-10, 15, 16, 18 and 19 are rejected because they depend on claim 1.

The recited in claim 10 “A method for producing the 4H-SiC substrate, comprising providing the graphene precursor obtained by the method according to claim 1, wherein the graphene precursor is formed uniformly from a proximal end side toward a distal end side of each of the steps of the substrate made of 4H-SiC” constitutes an indefinite subject matter. While reciting “A method for producing the 4H-SiC substrate”, the instant claim also recites “the method according to claim 1”, e.g., A method for producing a graphene precursor on a 4H-SiC substrate. It is unclear with respect to the boundaries sought for protection. It is also unclear what “A method for producing the 4H-SiC substrate, comprising providing the graphene precursor obtained by the method according to claim 1” means. While the parent claim 1 recites “providing a substrate made of 4H-SiC for producing a graphene precursor on the substrate made of 4H-SiC, the instant claim 10 appears to recite “providing the graphene precursor” for producing the 4H-SiC substrate. Therefore, the metes and bounds of claim 10 are not readily ascertainable. Clarification and/or correction are/is required. 
The term “uniformly” in claim 10 is a relative term which renders the claim indefinite. The term “uniformly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The recited in claim 18 “…the graphene precursor has a six-membered ring structure in a thickness direction …” constitutes an indefinite subject matter. It is not clear what “the graphene precursor has a six-membered ring structure in a thickness direction” means. Therefore, the metes and bounds of claim 18 are not readily ascertainable. Clarification and/or correction are/is required. For examining purpose, this limitation is interpreted as “the graphene precursor has a six-membered ring structure when viewed in a thickness direction”. Claim 16 is rejected because it depends on claim 15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. While reciting “…the etching process is performed to provide the substrate made of 4H-SiC in which each of the steps is formed of the first molecular layer, the second molecular layer, the third molecular layer and the fourth molecular layer”, claim 16 does not further limit the parent claim 15 (reciting all of the limitations of parent claims 1 and 4). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive, because the arguments do not apply to the rejection provided above.
Allowable Subject Matter
Claims 1, 2, 4-10, 15, 16 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Riedl et al (Physical Review B 76, 245406, 2007) teaches a method for producing a graphene precursor on a 4H-SiC substrate, but does not teach, disclose or reasonably suggest that “providing a substrate made of 4H-SiC, the substrate made of 4H-SiC having steps comprising a first step, a second step and a third step, each of the steps having an upper surface with a terrace width, a step height from the first step to the second step being the same as the step height from the second step to the third step, the terrace width of the first step, the second step and the third step being the same, each of the steps comprising a first molecular layer having the upper surface, the first molecular layer having a first stepped structure whose C atom has two dangling bonds; a second molecular layer below the first molecular layer, the second molecular layer having a second stepped structure whose C atom has two dangling bonds; a third molecular layer below the second molecular layer, the third molecular layer having a third stepped structure whose C atom has one dangling bond; and a fourth molecular layer below the third molecular layer, the fourth molecular layer having a fourth stepped structure whose C atom has one dangling bond” as recited in claim 1. Claims 2, 4-10, 15, 16 18 and 19 would be allowable because of their dependency from claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HUA QI/Primary Examiner, Art Unit 1714